 CANADA DRY GINGER ALE, INCORPORATED597MEMBERS REYNOLDS and STYLES took no part in the consideration ofthe above Supplemental Decision and Certification of Representatives.CANADADRY GINGERALE, INCORPORATEDandLOCAL 153, OFFICE EM-PLOYEES INTERNATIONALUNION,AFL,PETITIONER.CaseNo.2-RC-3668.December 19, 1951Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before George Turitz, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer 1 is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer 23.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:Since about 1941 the Employer has executed contracts with the In-tervenor covering the office employees sought by the Petitioner in thiscase.During the period before 1948, these contracts contained union-security clauses.However, in the 1948 agreement, which extendedthe then existing agreements to July 1, 1949, and contained a 60-dayautomatic renewal clause, it was provided that "Article II and anyother reference to Union Shop shall not become operative unless anduntil the Union shall deliver to Canada Dry under and pursuant toSection 9 E of the Taft Hartley law a certificate authorizing the Unionto make an agreement with Canada Dry Ginger Ale, Incorporated re-quiring membership in the Union as a condition of employment."This contract was apparently renewed until 1950.On August 22,1950, the contracting parties executed a new agreement, to extend1The Employer's name appears in the caption as amended at the hearing.2American Federation of Office Employees,Local 20940, AFL,herein called the Inter-venor, was properly permitted to intervene on the basis of its existing contract with theEmployer.97 NLRB No. 42.986209-52-vol. 97-39 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom July 1, 1950, to July 1, 1952.This agreement contained a union-security clause in the body of the contract and an analogous deferralprovision which was set forth in a separate rider.No union-securityauthorization election was conducted.The Petitioner filed its petitionherein on May 11, 1951.The Employer and the Intervenor assert that their current contractis a bar to the instant petition.The Petitioner contends that the con-tract is not a bar principally because : (1)While the language of thedeferral clause is adequate, the rider containing this clause was notexecuted until after the filing of the petition; (2) the employees con-cerned did not know of the existence of the rider suspending the opera-tion of the union-security clause; and (3) the Employer and theIntervenor, in practice, have required that employees be members ofthe Intervenor as a condition of employment.We find no merit inthe Petitioner's contentions.In support of its contention that the rider was not timely executed,the Petitioner relies on such circumstances as the failure to includethe deferral clause in the body of the contract, and the absence of therider from the mimeographed copy of the contract exhibited to thePetitioner's representative at the Employer's office on May 8, 1951.However, Porteous, the Employer's personnel manager who preparedthe agreement and rider, testified that he discovered the inadvertentomission of the deferral clause upon reading the draft of the agree-ment before it was signed by the parties; that the rider containing thedeferral clause was then prepared; and that the main agreement andrider were thereafter submitted together to Rodgers, the Employer'svice president in charge of industrial relations, and Losardo, the In-tervenor's business manager, for their signatures.Both Rodgers andLosardo specifically testified that they signedboththe main agreementand the rider on August 22, 1950.Upon the entire record, we find thatthe rider was executed concurrently with the main agreement andbefore the filing of the instant petition.With respect to the employees' alleged lack of knowledge of thesuspension clause, it is sufficient to note that the rider embodying thisclause was in writing and signed by both the Employer and the Inter-venor, the employees' bargaining representative.'Notice to the Inter-venor under these circumstances was tantamount to notice to theemployees concerned 4As to the Petitioner's final contention relating to the alleged practiceof the parties under the contract, we find it unnecessary to considersuch practice in determining the meaning of the contract where, ashere, the provisions in question are clear and unambiguous .5Theal-Cf.Flint LumberCompany,85NLRB 943See H.Mueh.istein andCo.,93 NLRB 1273;Gamble-Skogmo, Inc.,75 NLRB 1068.5Cf.Knife RiverCoal Minong Company,96 NLRB 1. HOLLINGSWORTH & WHITNEYCO.599leged illegality of such practiceapartfrom the contract is not litigablein 'a representation proceeding.°As the union-security clause in the existing contract was effectivelysuspended,' we find that this contract is a bar to a determination ofrepresentatives at this time.Accordingly, we shall dismiss the peti-tion filed herein.OrderIT ISHEREBY ORDEREDthat the petition herein be, and it hereby is,dismissed.6Pacific Metals Co., Ltd., et at,91 NLRB 696.7In view of our determination that the union security clause was effectively suspended,we do not pass upon the validity of that clause.HOLLINGSWORTH & WHITNEY Co.andINTERNATIONAL BROTHERHOOD OFELECTRICALWORKERS, AFL, PETITIONER.CaseNo. 1-RC-2123.December 19, 1951Supplemental Decision and Second Direction of ElectionOn July 13,1951, the Board issued a Decision and Direction of Elec-tion in the above-captioned proceeding, wherein a specified votinggroup was established.Thereafter, the Board granted the motionof the Regional Director of the First Region to remand the case forfurther hearing regarding the voting eligibility of certain employees.Pursuant to the order, a hearing was held before a hearing officer ofthe National Labor Relations Board.The hearing officer's rulingsmade at the second hearing are free from prejudicial error and arehereby affirmed.The voting group, as described in the original 'decision, includes allelectricians at the Employer's Winslow and Madison, Maine, plants,and excludes, among others, switchboard operators.The eligibilitydispute among the parties, now to be resolved on the basis of bothhearings, relates to nine employees.Five of these are electricians,whom the Employer and the Intervenor would exclude on the groundthat their assignment to electrical work is only temporary.The otherfour are classified as electricians, but the Petitioner urges their exclu-sion on the ground that in fact they do not perform clerical work.1.The five assertedly temporary employees, currently assigned as."temporary" Class C electricians, have held these positions for a longtime.As of the date of the second hearing, three had been electriciansmore than 11/2 years, another for nearly that long, and the fifth for97 NLRB No. 89.